Action for a declaratory judgment in respect of certain regulations and orders issued by appellants limiting interstate shipment of milk into Westchester County and diverting such milk into the city of New York, and to enjoin the enforcement thereof. Order denying appellants’ motion to change the place of trial of the action from Westchester County to New York County, and order granting respondents’ motion for an injunction pendente lite, affirmed, with $10 costs and disbursements to respondents. No opinion. Leave to appeal to the Court of Appeals is granted, and the following question is certified: Were the orders at Special Term properly made? Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.